Citation Nr: 1133285	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-10 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability.  

2.  Entitlement to an increased evaluation for posttraumatic arthritis right thumb, currently rated 10 percent disabling.  

3.  Entitlement to an increased initial evaluation for bilateral hearing loss, rated zero percent disabling prior to February 16, 2011 and 10 percent disabling from that date.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to March 1958.  

This claim came to the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Board remanded these claims in December 2010.  A review of the record shows that the RO has complied with all remand instructions to the extent possible with regard to the right thumb and bilateral hearing loss issues.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's medical records from the VA medical facility in Las Cruces for treatment since 2007 were obtained, as well as the Veteran's medical records from the VA medical facility in Loma Linda regarding a hearing evaluation performed in April 2006.  The Veteran underwent a VA examination for bilateral hearing loss in February 2011 and a VA examination for the right thumb disability in March 2011.  

Additionally, the Albuquerque, New Mexico RO has processed this case since the December 2004 rating decision of the Los Angeles, California RO.  

A May 2011 rating action granted a 10 percent disability rating for bilateral hearing loss, effective from February 16, 2011.  This was not a full grant of the benefits sought on appeal because higher disability ratings are available.  Therefore, this issue is still before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to service connection for a bilateral eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  For the entire period on appeal, there has been no showing of unfavorable ankylosis of the right thumb; ankylosis of the carpometacarpal and interphalangeal (IP) joints of the right thumb; or a gap of two inches (5.1 centimeters) or more between the right thumb pad and the fingers with the thumb attempting to oppose the fingers.

2.  Prior to March 3, 2006, the Veteran had no higher than level II hearing acuity in the right ear, and no higher than level II hearing acuity in the left ear.

3.  From March 3, 2006 to February 15, 2011, the Veteran had no higher than level VI hearing acuity in the right ear, and no higher than level VI hearing acuity in the left ear.

4.  From February 16, 2011, the Veteran has no higher than level IV hearing acuity in the right ear, and no higher than level IV hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right thumb disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5010-5003, 5224, 5228 (2010).

2.  Prior to March 3, 2006, the criteria for the assignment of a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2010).

3.  From March 3, 2006 to February 15, 2011, the criteria for the assignment of a 30 percent disability rating, but no higher, for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2010).

4.  Since February 16, 2011, the criteria for the assignment of rating in excess of 10 percent for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010) Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in May 2004.

Additionally, in June 2011, the Veteran was provided with notice of the types of evidence necessary to establish a disability rating and the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite initial inadequate notice provided to the Veteran, the Board finds no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  In any event, since the Board concludes below that there is a preponderance of the evidence against entitlement to an increased evaluation for posttraumatic arthritis right thumb and an increased initial evaluation for bilateral hearing loss, any questions as to the appropriate effective dates to be assigned are rendered moot.  

Moreover, with regard to the hearing loss issue, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering  38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's VA examination reports are on file.  The examination reports obtained are fully adequate and contain sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  In this regard, they contain the pertinent clinical findings relevant to the pertinent diagnostic codes.  In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing impairment disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dept of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the examiner in February 2011 noted that, by itself, hearing impairment should not preclude some form of gainful employment and there were no effects on his usual daily activities.  

The Board notes that the Veteran's representative alleged several inadequacies in VA examinations for hearing loss, such as lack of standard instructions and differing decibel levels.  The representative also asserts the CNC word list does not adequately assess the Veteran's disability.  However, there is no objective evidence indicating a failure of VA procedures for audiology examinations, and the examinations in this case were in compliance with VA's practices.  Moreover, the representative, as a layperson, does not have the requisite expertise to determine whether VA's testing methods are adequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 C.F.R. § 3.159(c)(4); see also Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued (nor does the evidence show) any notice deficiency, or that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  

Increased Rating Criteria

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as with the hearing loss issue, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, where an increase in the level of a service-connected disability is at issue, as with the right thumb issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Right Thumb Disability

Criteria & Analysis

The Veteran contends that his service-connected right thumb disability is more disabling than currently evaluated.  The Board notes that the RO granted service connection in January 1965 for history of fracture first metacarpal right hand and assigned a noncompensable rating under Diagnostic Code 5299 effective May 5, 1964.  A March 1968 rating decision assigned a 10 percent evaluation for traumatic arthritis of the right first metacarpal effective March 27, 1967 under DC 5010-5003.  The Veteran filed an increased rating claim in January 2004.  

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (degenerative arthritis) and DC 5010 (traumatic arthritis).  A 10 percent rating is the maximum rating provided for a major joint manifested by arthritis and noncompensable limitation of motion under DC 5003.  38 C.F.R. § 4.71a.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under DC 5003 or 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.40 concern lack of normal endurance, functional loss due to pain, and pain on movement and during flare-ups; the provisions of 38 C.F.R. § 4.45 concern weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concern the effects of the disability on the veteran's ordinary activity.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

For the minor and major extremities, DC 5228 provides that limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, warrants a 10 percent evaluation; and limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, warrants a 20 percent evaluation, the maximum schedular evaluation assignable under this DC.  38 C.F.R. § 4.71a, DC 5228 (2010).

Under DC 5224, ankylosis of the thumb warrants a 10 percent rating for favorable ankylosis of the thumb of the minor or the major hand, and warrants a 20 percent rating for unfavorable ankylosis of thumb of the minor or the major hand.  38 C.F.R. § 4.71a, DC 5224 (2010).

A note following the criteria indicates that consideration should also be given to whether an evaluation as an amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.  See 38 C.F.R. § 4.71a, DCs 5152 through 5156.

DC 5152 provides for assignment of a minimum 20 percent rating for amputation of the major thumb at the distal joint or through the distal phalanx.  A 30 percent rating is warranted for amputation of the major thumb at the metacarpophalangeal (MCP) joint or through the proximal phalanx.  38 C.F.R. § 4.71a, DC 5152.

VA outpatient treatment records dated in May 2003 reflect that the Veteran was assessed with right hand traumatic arthritis.  He reported that sometimes he got pain in the hypothenar area.  The Veteran was given a universal elastic wrist support and was told to wear it when he did lifting or hard work.  

The Veteran underwent a VA examination in November 2004.  He reported that he is right hand dominant.  He stated that his right thumb bothered him, especially in the cold.  He reported pain in the base of the thumb.  He reported that any kind of activity or harsh gripping would cause him to have increased pain.  He stated that he worked as a social worker and then as a lead person for the 3M Company.  He reported that his biggest functional limitation was that during the wintertime he was unable to play golf or do anything with his hand because of the pain.  He stated that flare ups consisted of pain and not weakness, fatigability, lack of endurance or lack of coordination.  He reported that flare ups occurred at least once a week, especially when it was cold.  He denied using a brace.  

Upon physical examination, there was no swelling or soft tissue injury around the base of the thumb.  There was extremely positive carpometacarpal grind test of the thumb.  There was a palpable nodule at the base of the right thumb metacarpal.  There was no thenar atrophy.  Range of motion was basically normal.  The Veteran was able to oppose the thumb and make a fist without difficulty.  Abduction and adduction of the thumb were normal.  There was some crepitus with range of motion.  X-ray findings showed extensive degenerative joint disease at the base of the thumb carpometacarpal joint.  This appeared to be secondary to a healed Bennet's fracture.  The examiner diagnosed severe posttraumatic thumb carpometacarpal arthritis.  

VA outpatient treatment records dated on March 28, 2006 reflect that the Veteran complained of decreased movement in the right thumb for the past 7 months.  There was mild swelling of the right thumb compared to the left, decreased range of motion of the right thumb with 3+/5+ strength in the right thumb.  On March 31, 2006 the Veteran was assessed with moderate degenerative changes at the first carpometacarpal articulation and an old healed fracture deformity of the fifth metacarpal neck.  There was no evidence of recent fracture or dislocation.  

A May 2006 letter from a VA physician reflects that the Veteran had a deformity of the right thumb due to an injury sustained while in service; a radiograph of the right hand done in March 2006 verified the deformity.  

The Veteran underwent another VA examination in March 2011.  He reported that the right thumb disability has gotten progressively worse.  He stated that cold weather aggravated thumb pain.  He denied a history of hospitalization, surgery, or neoplasm.  He reported an overall decrease in hand strength and dexterity.  He reported limited right thumb motion and stiffness.  He reported weekly moderate flare ups of the right thumb, precipitated by grasping, squeezing and lifting and alleviated by rest and hydrocodone.  He stated that flare ups lasted hours and functional impairments were pain and decreased grip with using right hand for squeezing and using to hold tools, which was worse in cold weather.  

Upon physical examination, there was no gap between the right thumb pad and the fingers.  There was objective evidence of pain following repetitive motion with the right thumb.  There was no additional limitation of motion.  There was no objective evidence of pain on active range of motion of the right index, long, ring, and little fingers.  Extension of the right index and long finger distal interphalangeal (DIP), proximal interphalangeal (PIP), and metacarpal phalangeal (MP) joints was normal.  There was less than one inch gap between right index finger and proximal crease of the hand on maximal flexion of the finger.  There was no gap between right long finger and proximal transverse crease of hand on maximal flexion of the finger.  After repetitive motion of the right long finger, there was no objective evidence of pain or additional limitation of motion.  With regard to the right ring and little fingers, there was no limitation of motion, objective evidence of pain following repetitive motion, or additional limitation of motion after repetitive motion.  There was no amputation of a digit or part of a digit, ankylosis of one or more digits, or deformity of one or more digits.  There was decreased strength for pushing, pulling and twisting.  Strength for twisting and grasping was graded as 4 out of 5.  There was decreased dexterity for twisting, probing, writing, touching and expression.  There was decreased pinching with associated pain noted on examination.  Holding was possible with small instruments such as pens and pencils but not screwdrivers.  There was tenderness over the thumb proximal and distal phalanx.  No gross deformity was observed.  No tendon tenderness was identified.  The Veteran was retired since 1996 because the Veteran was eligible by age or duration of work.  The Veteran was diagnosed with right hand thumb degenerative joint disease and healed fracture of the base of the first metacarpal and distal fifth metacarpal.  There were mild effects on chores, shopping, recreation, traveling, feeding, bathing, dressing, toileting, grooming; moderate effects on exercise; and the disability prevented sports.  The Veteran's problems grasping caused pain and interfered with activities of daily living.  

After reviewing the VA examination reports and the VA treatment records, the Board concludes that the Veteran is not entitled to a rating in excess of 10 percent for his service-connected right thumb disability.  The medical evidence of record does not show him to have unfavorable ankylosis of the right thumb.  In fact, the March 2011 VA examination noted that there was no ankylosis.  In addition, the medical evidence of record shows that the Veteran has a gap of less than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  In this regard, the March 2011 VA examination showed that there was no gap between the right thumb pad and the fingers.  As such, the provisions of DCs 5224 and 5228 indicate that the service-connected right thumb disability does not warrant an increased evaluation.

The Board also notes that a review of the record shows that there has been minimal to no additional limitation of function of the other fingers of the Veteran's right hand due to the service-connected right thumb.  Thus, an increased rating for the Veteran's service-connected right thumb disability based upon any resulting limitation of motion of the other digits or upon any resulting interference with the overall function of the right hand is not warranted.  38 C.F.R. § 4.71a, Note following DC 5224.

The Board notes that the regulations do provide that ankylosis of the thumb can still be evaluated as unfavorable ankylosis or as an amputation at the MCP joint or through proximal phalanx based on other manifestations.  In order to be evaluated as an amputation, there must be ankylosis of both the carpometacarpal and IP joints with either in extension or full flexion or with rotation or angulation of a bone.  The disability should be evaluated as unfavorable ankylosis if both the carpometacarpal and IP joints are ankylosed, or if either of those joints is ankylosed with a gap more than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, the disability should be evaluated as unfavorable ankylosis.  However, in this case, there is no evidence that right thumb joints are ankylosed.  As demonstrated at the March 2011 examination, there was no ankylosis of one or more digits.  Moreover, as previously discussed, the Veteran does not have a gap of two inches (5.1 centimeters) or more between the right thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Therefore, the Veteran's disability does not warrant an evaluation as unfavorable ankylosis or as an amputation at the MCP joint or through proximal phalanx.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca v. Brown, supra.  However, an increased evaluation for the Veteran's service-connected right thumb disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain and decreased grip.  However, the effect of the pain and decreased grip and resulting limitations are contemplated in the currently assigned 10 percent disability evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.

Therefore, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's service-connected right thumb disability.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Bilateral Hearing Loss

Criteria & Analysis

The Veteran contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.  The Board notes that the RO granted service connection in December 2004 for bilateral hearing loss with an evaluation of zero percent effective February 6, 2004.  A May 2011 rating decision assigned a 10 percent disability rating effective February 16, 2011.  

The Veteran's service-connected bilateral hearing loss has been rated by the RO under the provisions of DC 6100.  Evaluations for bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from the Veteran's hearing loss, the rating schedule establishes 11 auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  Further, "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The rating criteria at 38 C.F.R. § 4.86 addresses exceptional patterns of hearing loss.  The exceptional patterns addressed in that section are when the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.

The Veteran underwent a VA examination in November 2004.  He reported greatest difficulty hearing the ringer and conversation on the telephone.  He stated that he worked in shipping and receiving and noise from fork lifts was minimal with no hearing protection required.  He denied recreational noise exposure.  Speech recognition testing showed a score of 94 percent for the right ear and 92 percent for the left ear.  Audiometric testing showed pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
35
50
75
75
59
LEFT
30
55
75
75
59

The examiner diagnosed mild sensorineural hearing loss at 1000 Hz, moderate sensorineural hearing loss at 2000 Hz, and severe sensorineural hearing loss from 3000 to 4000 Hz in the right ear.  The examiner diagnosed mild sensorineural hearing loss from 500 to 1500 Hz, moderately-severe sensorineural hearing loss at 2000 Hz, and severe sensorineural hearing loss from 3000 to 4000 Hz in the left ear.  Based on the audiometric findings, to include the pure tone average thresholds and speech discrimination scores, this translated to level II hearing in both ears.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, DC 6100, this equates to noncompensable hearing loss. 

VA outpatient treatment records dated on March 3, 2006 reflect that audiometric testing showed pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
40
45
70
75
58
LEFT
45
55
70
75
61

Mild to severe right ear and mild to profound left ear sensorineural hearing loss was noted with poor speech discrimination skills of 60 percent.  No significant changes in pure tone was noted, however, significant decrease in speech discrimination skills was noted since the November 2004 VA examination.  It was noted that the CNC word list was used.  Based on the audiometric findings, to include the pure tone average thresholds and speech discrimination scores, this translated to level VI hearing in both ears.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, DC 6100, this equates to a 30 percent evaluation for hearing loss. 

The Veteran underwent another VA examination in April 2006.  He reported that post-military, he worked around an electric forklift, but denied any substantial noise in the environment and stated that it was a relatively quiet environment.  He denied any recreational noise exposure.  Speech recognition testing showed scores of 60 percent for both ears.  Audiometric testing showed pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
35
50
70
75
58
LEFT
35
55
70
75
59

The examiner diagnosed mild to severe sensorineural hearing loss in both ears.  Based on the audiometric findings, to include the pure tone average thresholds and speech discrimination scores, this translated to level VI hearing in both ears.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, DC 6100, this equates to a 30 percent evaluation for hearing loss. 

An October 2006 opinion by a VA audiologist indicated that she was unable to explain the discrepancy in the speech discrimination scores, but that 2 out of 3 of the hearing tests showed the 60 percent discrimination scores.  

The Veteran underwent another VA examination on February 16, 2011.  He reported occupational noise exposure with hearing protection.  He denied recreational noise exposure.  Speech recognition testing showed scores of 76 percent for the left ear and 80 percent for the right ear.  Audiometric testing showed pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
45
55
75
80
64
LEFT
35
60
75
80
63

The examiner diagnosed bilateral mild-to-severe sensorineural hearing loss.  The examiner noted that the Veteran demonstrated significant hearing loss bilaterally, which would make communication difficult, especially in noise and without amplification.  However, the examiner opined that, by itself, the Veteran's hearing impairment should not preclude some form of gainful employment.  The impact on occupational activities was decreased concentration, poor social interactions, difficulty following instructions, and hearing difficulty.  There were no effects on usual daily activities.  The examiner noted that it is entirely possible for speech recognition to drop significantly, though the degree to which this happened between 2004 and 2006 is unusual.  The examiner stated that any number of variables might account for this, including instructions given by the provider, state of health or wakefulness of the Veteran, and word list used.  However, the examiner stated that speech recognition scores fall somewhere between those obtained in 2004 and 2006, and those from the February 2011 examination are entirely plausible, given the Veteran's type and degree of hearing loss.  Based on the audiometric findings, to include the pure tone average thresholds and speech discrimination scores, this translated to level IV hearing in both ears.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, DC 6100, this equates to a 10 percent evaluation for hearing loss.

Therefore, to summarize, the audiometric findings show: (a) a noncompensable rating was appropriate prior to March 3, 2006; (b) a 30 percent rating was appropriate from March 3, 2006, to February 15, 2011, and (c) a 10 percent rating was appropriate as of February 16, 2011.  The RO had assigned a noncompensable rating prior to February 16, 2011, with a 10 percent rating as of that date. 
 
Because this appeal has been ongoing for a lengthy period of time, and because the level of a veteran's disability may fluctuate over time, VA is required to consider the level of the Veteran's impairment throughout the entire period.  See Fenderson and Hart, infra.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating - one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  

The Board is awarding a 30 percent rating from March 3, 2006, to February 15, 2011, with continuance of the 10 percent rating previously assigned by the RO as of February 16, 2011.  The Board's actions herein do not result in a reduction of the Veteran's disability compensation, so no further due process is required.  See O'Connell, 21 Vet. App. at 92 (holding that rating reduction procedures of 38 C.F.R. § 3.105(e) not applicable when the claimant left the appeals process with a disability rating in excess of the rating possessed prior to the Board appeal); see also Stelzel v. Mansfield, 508 F.3d 1345 (Fed. Cir. 2007) (holding that 38 U.S.C. § 3012(b)(6) (1962) and 38 U.S.C. § 5112(b)(6) do not require VA to provide 60 days notice prior to a ratings reduction where the overall compensation paid to the veteran is not reduced); Singleton v. Shinseki, 23 Vet. App. 376, 379 (2010) (38 C.F.R. § 3.344 regarding stabilization of disability evaluations not applicable where the Board is retroactively assigning staged ratings).

Finally, the Board acknowledges the Veteran's contentions regarding impact of his hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  However, as noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann v. Principi, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  

Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that there is a preponderance of the evidence against entitlement to a compensable rating for bilateral hearing loss disability prior to March 3, 2006.  Although the evidence supports assigning a 30 percent rating from March 3, 2006, to February 15, 2011, the preponderance of the evidence is against a rating higher than 10 percent as of February 16, 2011.  All reasonable doubt has already been resolved in the Veteran's favor.  The Veteran may always advance an increased rating claim if the severity of his hearing loss disability should increase in the future.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral hearing loss and right thumb disabilities are inadequate.  The rating criteria reasonably describes the Veteran's disability levels and symptomatology.  The rating criteria contemplate a level of impaired hearing as shown by objective testing, and the Veteran does not experience any symptomatology not contemplated by the rating schedule.  The Veteran has not submitted evidence indicating that his right thumb disability or the difficulties flowing from it constitute "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  For example, the Veteran has not shown that his right thumb disability has caused marked interference with employment or frequent periods of hospitalization.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.


ORDER

Entitlement to an evaluation in excess of 10 percent for posttraumatic arthritis right thumb is denied.  

Entitlement to an initial compensable evaluation prior to March 3, 2006 for bilateral hearing loss is denied.  

Entitlement to an initial 30 percent disability rating for bilateral hearing loss from March 3, 2006, to February 15, 2011, is warranted.  To this extent, the appeal is granted, subject to VA laws and regulations applicable to payment of monetary benefits. 

Entitlement to a disability rating higher than 10 percent from February 16, 2011, is denied.  


REMAND

The United States Court of Appeals for Veterans Claims (Court) has indicated that a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  The Court further indicated that it constitutes error on the part of the Board to fail to insure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the December 2010 remand, the RO was instructed to afford the Veteran an examination to determine the nature and etiology of any current bilateral eye disability.  The Veteran underwent a VA examination in April 2011.  The examiner diagnosed background diabetic retinopathy (right eye greater than left), early cataract (both eyes), chalazion (left lower lid), myopia and presbyopia.  However, the examiner provided no opinion as to the etiology of these disabilities.  Given the above, the Board believes that an addendum opinion is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claims file to the examiner that performed the April 2011 VA eye examination.  If that examiner is not available, any ophthalmologist can provide the opinion below.

It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Based on review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral eye disability is related to disease or injury during the Veteran's active duty service, to include his allegations of "snow blindness."  

2.  After completion of the foregoing, readjudicate the bilateral eye claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


